Citation Nr: 1000566	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  03-25 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
degenerative joint disease of the cervical spine.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

3.  Entitlement to an initial disability rating in excess of 
10 percent for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to July 
1984.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and September 2009 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wilmington, Delaware.  In its August 2002 
rating decision, in pertinent part, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of entitlement to service connection for 
degenerative joint disease of the cervical spine.  In its 
September 2009 rating decision, the RO granted service 
connection for migraine headaches and assigned a 10 percent 
disability rating, and in October 2009 the Veteran filed a 
notice of disagreement with regard to the initial rating 
assigned.

In September 2008, the Veteran testified at a video 
conference hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims file.

In January 2009, the Board remanded the issue of whether new 
and material evidence had been submitted to reopen the claim 
of entitlement to service connection for degenerative joint 
disease of the cervical spine for further evidentiary 
development.  The requested development was completed, and 
the case has now been returned to the Board for further 
appellate action.

In its January 2009 decision, the Board also denied the claim 
of entitlement to service connection for an acquired 
psychiatric disability (to include posttraumatic stress 
disorder and depression) and reopened and granted the claim 
of entitlement to service connection for degenerative joint 
disease of the right hand.  Because a final Board decision 
was rendered with regard to these issues, they are no longer 
a part of the current appeal.

For reasons explained below, the issue of entitlement to an 
initial disability rating in excess of 10 percent for 
migraine headaches is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required.


FINDINGS OF FACT

1.  The June 1996 rating decision that denied service 
connection for degenerative joint disease of the cervical 
spine was not appealed and is final.

2.  Some of the evidence received since that June 1996 rating 
decision includes evidence that bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and is so significant 
that it must be considered in order to decide fairly the 
merits of the claim for service connection for degenerative 
joint disease of the cervical spine.

3.  Degenerative joint disease of the cervical spine was not 
shown in service or for many years thereafter, and there is 
no competent evidence suggesting that the disorder is related 
to service.






CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for degenerative 
joint disease of the cervical spine.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2001).

2.  Degenerative joint disease of the cervical spine was not 
incurred in or aggravated by active service, nor may such be 
presumed.  38 U.S.C.A. §§ 1101, 1131, 1133, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006), in which the Court held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen a claim and must notify the claimant of 
the evidence and information that is necessary to establish 
his entitlement to the underlying claim for the benefit 
sought (i.e., service connection).  The Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  However, given the Board's favorable 
disposition to reopen the claim for service connection for 
degenerative joint disease of the cervical spine, the Board 
finds that VA adequately satisfied its duties to notify and 
assist under Kent v. Nicholson in the current case.  See id.

In an April 2009 letter, the Veteran was provided notice 
regarding what information and evidence is needed to 
substantiate his claim for service connection on the merits, 
as well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  A March 2006 letter advised the Veteran of 
how disability evaluations and effective dates are assigned, 
and the type of evidence which impacts those determinations.  
February 2007 and March 2007 letters requested additional 
information from the Veteran.  The case was last 
readjudicated in September 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include service 
treatment records, service personnel records, VA treatment 
records and examination reports, private treatment records, 
employment attendance records, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by testifying at a hearing 
and by submitting evidence and argument regarding his claim.  
Thus, he was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

For claims submitted prior to August 29, 2001, as is the case 
here because the Veteran filed his claim to reopen in March 
2001, "new and material evidence" is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  This definition has since been modified, 
but the modification applies only to claims filed on or after 
August 29, 2001; and as noted above, the instant claim to 
reopen was filed prior to that date.  See 66 Fed. Reg. 45620 
(2001).  It is pertinent to note that the 2001 amendment to 
38 C.F.R. § 3.156(a) made the "new and material evidence" 
standard more stringent.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005).  Thus, the more favorable standard is 
that which predated the change effectuated in 2001.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

In the current case, service connection for degenerative 
joint disease of the cervical spine was previously denied by 
a rating decision in June 1996 because there was no evidence 
to show that this condition was incurred in or aggravated by 
the Veteran's military service.

The evidence received subsequent to the June 1996 rating 
decision includes statements made by the Veteran as well as 
VA treatment records.  In an August 1997 statement, the 
Veteran mentioned for the first time that he had been 
allegedly involved in a motor vehicle accident in service (in 
approximately 1982 or 1983) during which he claimed to have 
injured his neck.  In a September 2002 VA treatment record, 
it was noted that he was involved in a motor vehicle accident 
in approximately 1982 while in the military and that he 
currently had neck pain.  In a December 2002 VA treatment 
record, it was noted that he had neck pain from a motor 
vehicle accident in military service.  At an April 2004 VA 
PTSD examination, the Veteran described his alleged in-
service motor vehicle accident and stated that he had 
suffered from neck pain since that accident.  In an August 
2005 VA treatment record, it was noted that he had had left-
sided neck pain for multiple years with the original injury 
being in the service.  At his September 2008 hearing, the 
Veteran testified in detail about his alleged in-service 
motor vehicle accident during which he claimed to have 
injured his neck.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Presuming the 
credibility of the evidence for the sole purpose of 
determining whether new and material evidence has been 
received, the Board finds that the new evidence is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  Thus, such evidence is new 
and material, and the claim for service connection for 
degenerative joint disease of the cervical spine is reopened.


Service Connection

Reopening the claim does not end the inquiry; rather, 
consideration of the claim on the merits is now required.  
Because the RO has already considered the issue of 
entitlement to service connection on a de novo basis, in the 
March 2008 Supplemental Statement of the Case, and because 
the appellant has had opportunity to address the merits of 
this claim, the Board may proceed with a final adjudication 
of the merits of the claims because there is no prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and degenerative joint 
disease becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1133, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

In order to prevail on the issue of entitlement to service 
connection, there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In the current case, the Veteran contends that his 
degenerative joint disease of the cervical spine is related 
to his military service.  Specifically, he argues that his 
current neck disability resulted from neck injuries incurred 
during the following incidents, all of which allegedly took 
place while he was in service: physical training and 
exercises involving his neck; a personal assault in the early 
1980s during which several men kicked him in the neck; and a 
motor vehicle accident in 1982 or 1983 which resulted in him 
going to the hospital for treatment for headaches.

The Veteran's service treatment records are negative for any 
complaints, diagnosis, or treatment of degenerative joint 
disease of the cervical spine, as well as negative for any 
neck injuries or disabilities.  In August 1980, it was 
documented that the Veteran suffered a fractured right hand 
after hitting someone in the head.  From late February to 
early March 1984, he was hospitalized for three days for 
headaches of unknown etiology.  Significantly, during this 
hospital stay, his neck was evaluated to be within normal 
limits.  Service personnel records show that the Veteran was 
reprimanded for assaulting a man in January 1984 by striking 
him with a closed fist.  His service treatment records and 
service personnel records are all silent with regard to any 
personal assaults inflicted upon the Veteran or any motor 
vehicle accidents involving the Veteran.

Following his discharge from service, the Veteran's neck was 
evaluated as normal at an April 1989 VA medical examination.

A March 1991 private treatment record noted that three days 
prior, the Veteran had been involved in a motor vehicle 
accident during which he drove into a telephone pole and 
suffered whiplash, and he presented with complaints of pain 
in his neck region, with mild tenderness to palpation noted 
in his cervical spine.

VA treatment records dating from May 1996 through September 
2009 document the Veteran's ongoing complaints of chronic 
neck pain and the diagnosis of degenerative joint disease of 
his cervical spine.  Throughout this period of VA treatment, 
the Veteran repeatedly described his alleged in-service motor 
vehicle accident.  In September 2002, it was noted that he 
was involved in a motor vehicle accident in approximately 
1982 while in the military and that he currently had neck 
pain.  In December 2002, it was noted that he had neck pain 
from a motor vehicle accident in military service.  In April 
2004, the Veteran described his alleged in-service motor 
vehicle accident and stated that he had suffered from neck 
pain since that accident.  In August 2005 and October 2005, 
it was noted that he reported a left-sided neck pain for 
multiple years with the original injury being in the service.

At his September 2008 hearing, the Veteran testified in 
detail about his alleged in-service motor vehicle accident 
during which he claimed to have injured his neck.  However, 
he did acknowledge that he was hospitalized after this 
alleged accident for headaches only.  He also described how 
he was allegedly assaulted in service in the early 1980s by 
several men in the restroom of a nightclub, and he contended 
for the first time that he was kicked in the neck during that 
incident.  The Veteran also alleged that a neck fracture had 
been diagnosed by VA treatment providers and that such had 
been related to his alleged in-service automobile accident.  
He also acknowledged that he had been involved in a motor 
vehicle accident after his discharge from service, but he 
argued that he did not suffer any neck injuries in that later 
accident.

In a May 2009 statement, the Veteran alleged for the first 
time that in-service physical training and exercises 
involving his neck could have contributed to his current neck 
disability.

The Board concludes that the medical findings are of greater 
probative value than the Veteran's contentions regarding his 
neck disability.  In this regard, the Board finds the 
Veteran's testimony to be not credible with regard to his 
reports of suffering injury to his neck in service during 
training and exercises, an alleged personal assault, and/or 
an alleged motor vehicle accident, in light of the fact that 
his service treatment records and service personnel records 
are entirely negative for any mention of degenerative joint 
disease of the cervical spine, neck injuries or disabilities, 
personal assaults inflicted upon the Veteran, or motor 
vehicle accidents involving the Veteran.  At an April 1989 VA 
examination which took place almost five years after his 
discharge from service, his neck was evaluated as normal.  A 
March 1991 private treatment record documented that the 
Veteran did indeed suffer from neck pain following a motor 
vehicle accident three days prior.  In a February 2006 
statement, the Veteran acknowledged that his alleged in-
service car accident was not documented at all.  Finally, the 
Board notes that April 2007 VA X-rays of the Veteran's 
cervical spine revealed no fractures at any level.  In short, 
based on the other evidence of record and the length of time 
that has passed since service, the Board finds that the 
Veteran's recollection of neck injury in service is simply 
too unreliable to be credible.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider 
conflicting statements of the Veteran in weighing 
credibility).

The Board acknowledges that a VA examination has not been 
scheduled in this case for purposes of obtaining a medical 
opinion.  However, there is no credible evidence of a neck 
disability in service or for many years thereafter, and there 
is no competent or credible evidence to suggest a possible 
association between his current neck disability and service.  
Thus, under these circumstances, there is no duty to provide 
a medical examination or to obtain a medical opinion.  
38 C.F.R. § 3.159(c); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 518 (2004); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

To the extent that the Veteran himself believes that there is 
a medical nexus between his neck disability and his military 
service, it is now well established that lay persons without 
medical training, such as the Veteran, are not competent to 
opine on matters requiring medical expertise, such as the 
etiology of degenerative joint disease.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions); see also see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis).

In sum, the Board finds that the preponderance of the 
evidence indicates that the Veteran's neck disability was 
not shown in service or for many years thereafter, and has 
not been shown by competent and probative medical evidence to 
be related to his active service.  Accordingly, service 
connection for degenerative joint disease of the cervical 
spine is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim on the merits, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for degenerative joint 
disease of the cervical spine is reopened; and to that extent 
only, the appeal is granted.

The claim of entitlement to service connection for 
degenerative joint disease of the cervical spine is denied on 
the merits.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim of 
entitlement to an initial disability rating in excess of 10 
percent for migraine headaches.

The Board reiterates that the Veteran filed a timely notice 
of disagreement in October 2009 with regard to the initial 
rating assigned for migraine headaches in the RO's September 
2009 rating decision which granted service connection for 
that disability.  Accordingly, the Board is required to 
remand this issue to the RO/AMC for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  After the RO/AMC has issued the statement of the 
case, the claim should be returned to the Board only if the 
Veteran perfects the appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case pertaining 
to the claim for an initial rating in 
excess of 10 percent for migraine 
headaches, so that the Veteran may have 
the opportunity to complete an appeal on 
this issue (if he so desires) by filing a 
timely substantive appeal.  This issue 
should only be returned to the Board if a 
timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


